DETAILED ACTION
Claim Objections
Claim 18 is objected to because its dependency is improper (“…of claim 18”, line 1, should be amended to read as [Wingdings font/0xE0] …of claim 16 or 17). Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kultran et al. (US 9,923,549).

Regarding claim 1, Kultran et al. (Figs. 5-9) discloses a finite impulse response (FIR) filter comprising:
an input of the FIR filter that receives an RF input signal (VIN / VRF – col. 16, lines 4-13);
a clock input configured to receive a clock signal (from a timing controller or clock generator 502 - col. 10, lines 31-53);
an output of the FIR filter that provides a filtered output signal (col. 12, lines 13-19);
a plurality of signal paths including a plurality of sample-and-hold circuits (SH1 to SHN) and a plurality of multipliers arranged in parallel (ML1 to MLN), each signal path including a respective sample-and-hold circuit and a respective multiplier being configured to receive the RF input signal and the clock signal to provide a modulated output signal (col. 10, lines 17-59);
an adder (summer / summation operation) configured to receive n modulated output signals from the plurality of signal paths and combine the n modulated output signals to produce the filtered output signal (col. 12, lines 13-31); and
a controller (504 or 504a; col. 13, lines 65-67).

Regarding claim 2, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 1, further comprising a plurality of switches (“ON/OFF” switches), each switch of the plurality of switches being coupled to the controller (504) and configured to selectively connect and disconnect at least one signal path of the plurality of signal paths (line 65 of col. 13 to line 16 of col. 14).  

Regarding claim 3, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 2, wherein the controller (504) and the plurality of switches (“ON/OFF” switches) are configured to be controllable and to be operated to adjust a value of n (line 65 of col. 13 to line 16 of col. 14).  

Regarding claim 4, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 3, wherein each signal path of the plurality of signal paths includes a path delay, and a total delay of the filtered output signal relative to the RF input signal is controlled by adjusting the value of n (“coefficients may be staggered” - col. 11, lines 10-18 and “a plurality of delay circuits” - col. 14, lines 50-67). 

Regarding claim 5, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 1, wherein the plurality of sample-and-hold circuits are configured to receive a plurality of delayed clock signals, each delayed clock signal of the plurality of delayed clock signals being the clock signal delayed by a different amount (line 50 of col. 14 to line 2 of col. 15).  

Regarding claim 6, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 5, wherein the plurality of sample-and-hold circuits (SH1 to SHN) are further configured to sample the RF input signal (VRF) based on the plurality of delayed clock signals to provide a plurality of sampled output signals (col. 10, lines 31-53; and col. 14, lines 50-67).  

Regarding claim 7, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 6, wherein the plurality of multipliers (ML1 to MLN) are configured to receive a respective tap coefficient signal and to multiply the sampled output signals with a respective tap coefficient value of the tap coefficient signal to provide a plurality of modulated output signals (Fig. 5 and col. 11, lines 10-37).  

Regarding claim 8, Kultran et al. (Figs. 5-9) disclsoes the FIR filter of claim 7, wherein the tap coefficient signals correspond to settings for an n-tap filter configuration (Fig. 5 and col. 11, lines 10-37).  

Regarding claim 9, Kultran et al. (Figs. 5-9) discloses the FIR filter of claim 7, wherein each tap coefficient signal includes at least one rotating tap coefficient value configuration (Fig. 5 and col. 11, lines 10-37).  


Claims 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kultran et al. (US 10,200,075).

Regarding claim 16, Kultran et al. (Figs. 1-2) discloses an analog cancellation module (110) including a finite impulse response (FIR) filter (200; Fig. 2) for use in a transceiver system (TX/RX 100; col. 5, lines 4-7), the analog cancellation module comprising:
an input of the analog cancellation module that receives an RF input signal (col. 5, line 40), the RF input signal corresponding to a transmit signal provided to a transmit path of the transceiver system (100);
an output of the analog cancellation module (110) that provides a cancellation signal to a receive path of the transceiver system (100) to cancel transmit signal interference (col. 6, lines 31-36);
the FIR filter (200) including a plurality of signal paths configured to provide a synthesized frequency response corresponding to the receive path and an adder (summer/adder – col. 7, lines 41-45), each signal path including a respective sample-and-hold circuit (SHj) and a respective multiplier (MLj) (wherein j = 1 to N;) configured to receive the RF input signal (RF - col. 5, line 40) and provide a modulated output signal, the adder being configured to receive n modulated output signals from the plurality of signal paths and combine the n modulated output signals to provide the cancellation signal (col. 6, lines 31-36 and col. 7, lines 41-45); and
a controller (204; col. 8, lines 9-26).  

Regarding claim 18, Kultran et al. (Figs. 1-2) discloses the analog cancellation module (110) of claim 16 [18], wherein the FIR filter (200) further includes a plurality of switches coupled to the controller (204) and configured to selectively connect and disconnect at least one signal path of the plurality of signal paths (col. 6, lines 41-53; and col. 8, lines 44-54).

Regarding claim 19, Kultran et al. (Figs. 1-2) discloses the analog cancellation module of claim 18, wherein the controller (204) and the plurality of switches of the FIR filter (200) are configured to be controllable and to be operated to adjust a value of n (line 60 of col. 7 to line 4 of col. 8).  

Regarding claim 20, Kultran et al. (Figs. 1-2) discloses the analog cancellation module of claim 19, wherein the value of n corresponds to a number of taps of the FIR filter and is adjusted to control a delay of the cancellation signal relative to the transmit signal interference (col. 1, lines 20-25; col. 4, lines 51-66).  

Regarding claim 21, Kultran et al. (Figs. 1-2) discloses the analog cancellation module of claim 20, wherein each multiplier (MLj) is configured to receive rotating tap coefficients corresponding to n-tap filter settings and to multiply an output signal of each sample-and-hold circuit (SHj) with the rotating tap coefficients to provide the n modulated output signals (col. 7, lines 10-45).  

Regarding claim 22, Kultran et al. (Figs. 1-2) discloses the analog cancellation module of claim 21, wherein the n-tap filter settings correspond to a frequency response of the receive path of the transceiver system (col. 6, lines 31-36; line 60 of col. 7 to line 4 of col. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kultran et al. (US 9,923,549 & US 10,200,075) in view of Nagl et al. (US 2019/0097624).
	
Kultran et al. (‘549 and ‘075) discloses the claimed invention of the above claims except for the one or more GaN HEMTs devices as cited in claims 10, 13, and 17. Nagl et al. (Fig. 6) discloses a system, comprising a sample-and-hold (S/H) circuit/structure, wherein the S/H circuit includes GaN HEMTs devices (e.g., 622, 626…), capacitors, source follower (610) and arranged in a gate-bootstrapping state (by a boot-strap capacitor 624) and sample-and-hold stage (S/H 620) (Fig. 6), wherein the supply voltage provided to the GaN HEMTs circuit is adjustable (by a variable voltage supply 630 – see, para. 50). Therefore, it would have been obvious to suggest one of ordinary skill in the art at the effective filling date of the claimed invention to include one or more GaN devices as taught by Nagl in the S/H circuits as taught/suggested by Kultran (‘549; col. 14, lines 27-34) because the GaN devices have a relatively low on-resistance and can achieve higher switching speed compared to their silicon-base counterpart (see, para. [0002] of Nagl). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809